Citation Nr: 1711759	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-09 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1. Entitlement to a compensable rating for service-connected bilateral hearing loss prior to May 9, 2016. 

2. Entitlement to an increased disability rating in excess of 10 percent for service-connected bilateral hearing loss from May 9, 2016. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel



INTRODUCTION

The Veteran honorably served on active duty with the United States Army from November 1967 to September 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a December 1969 rating decision, the RO granted service connection for the Veteran's hearing loss in the left ear with a non-compensable rating from September 24, 1969.  In May 2009, the RO granted service connection for right ear hearing loss, and continued the non-compensable evaluation for the left ear hearing loss disability.  In January 2014, in response to the Board's September 2013 remand for clarification of the issues on appeal, the RO re-characterized the issues on appeal as bilateral hearing loss and assigned a non-compensable evaluation for the disability, effective April 3, 2008. 

The Board remanded the claim again in April 2016 for additional developments.  As a result, the RO, in a May 2016 rating decision, granted a staged increased rating of 10 percent for bilateral hearing loss from May 9, 2016.  The Board notes that in a claim for an increased benefit, the "claimant will generally be presumed to be seeking the maximum available benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App 35, 38 (1993).  Therefore, the increase is not a full grant of benefits sought and the claim for increased rating remains on appeal. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.




FINDINGS OF FACT

1. Prior to May 9, 2016, the Veteran's bilateral ear hearing loss has been shown to be manifested by no more than right ear Level I auditory acuity and left ear Level VII auditory acuity. 

2. From May 9, 2016, the Veteran's bilateral ear hearing loss has been shown to be manifested by no more than right ear Level IV auditory acuity and left ear Level V auditory acuity.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral hearing loss prior to May 9, 2016 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016). 

2. The criteria for a rating in excess of 10 percent for bilateral hearing loss from May 9, 2010 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, DC 6100 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2014).  In the instant case, the VA's duty to notify was satisfied by letters dated May 2008 and March 2009.  See U.S.C.A §§ 5102-5103A; 38 C.F.R. § 3.159 (2016).  VA also satisfied its duty to assist the Veteran in the development of his claim for entitlement to increased rating for a service-connected bilateral hearing loss disability.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Private treatment records have also been associated with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record.  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the Veteran's claim. 

VA's duty to assist also contemplates that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims. 38 C.F.R. § 3.159(c)(4).  Here, the June 2008, February 2013, and May 2016 VA examinations indicate that each examiner performed the appropriate testing, recorded the results, noted the functional effects of the Veteran's hearing loss and elicited medical histories from the Veteran.  Thus, the Board finds that the examinations were adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim. 

Increased Rating - In General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The rating of a service-connected disability requires a review of the entire medical history regarding that disability.  38 C.F.R. §§ 4.1 , 4.2.  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined.  38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board has reviewed the service medical records and all other evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, and the entire history of the disability in reaching its decision.  Schafrath, 1 Vet. App. 589.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.

Where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) ("The credibility and weight to be attached to these opinions [are] within the province of the adjudicators.").  So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiner and whether or not, and the extent to which, the examiner reviewed prior clinical records and other evidence.  Gabrielson, 7 Vet. App. at 40.  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Increased Rating - Bilateral Hearing Loss Disability

The Veteran asserts that a higher disability rating is warranted for his bilateral hearing loss as the disability significantly interferes with his activities as a result of the functional effects of decreased hearing and difficulty understanding speech or hearing sounds in various contexts.  However, after a review of the evidence of record, to include the Veteran's lay statements, VA examinations, and contemporaneous medical records, the Board finds that the competent medical evidence of record does not demonstrate that the Veteran's bilateral hearing loss is of the severity that warrants an increased rating in excess of a non-compensable rating prior to May 9, 2016 and in excess of 10 percent from May 9, 2016.  As such, the Board finds that the Veteran's claim for an increased rating must be denied.  

Hearing loss disability evaluations range from zero percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  Disability ratings for hearing loss disability are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The rating schedule establishes 11 auditory acuity levels designated from Level I (for essentially normal hearing acuity) through Level XI (for profound deafness). VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear with better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear with poorer hearing acuity.  For example, if the better ear has a numeric designation Level V, and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  Id.  

      A. Evaluation of bilateral hearing loss prior to May 9, 2016.

The Veteran contends that his service-connected hearing loss disability should be rated higher than the non-compensable evaluation assigned to him prior to May 9, 2016.  However, the audiograms of record during the appeal period do not support findings that would warrant more than the assigned zero percent (non-compensable) rating for this time period under the DC 6100.  38 C.F.R. §§ 4.85, 4.86. 

The Veteran was afforded a VA examination in June 2008, at which time his puretone thresholds, in decibels, were as follow: 

HERTZ
500
1000
2000
3000
4000
RIGHT
25
40
50
50
50
LEFT
60
60
65
70
70

In June 2008, the Veteran's puretone threshold averaged 47.5 Hertz in his right ear and 66.25 Hertz in his left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 92 percent in his right ear and 64 percent in his left ear. 

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for his right ear and Roman Numeral VII is derived for his left ear when intersecting the percentage of speech discrimination row with the puretone threshold average column.  A zero percent evaluation is derived from Table VII by intersecting row I with column VII.  Thus, when applying the rating criteria to the objective audiogram results, a non-compensable rating is warranted. 

Exceptional patterns of hearing impairment are contemplated by 38 C.F.R. § 4.86 when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Each ear is evaluated separately.  38 C.F.R. § 4.86.  In this case, the left ear qualifies under Table VIA because the puretone thresholds are 55 decibels or more at each frequency of 1000, 2000, 3000, and 4000 Hertz.  Under Table VIA Roman Numeral V is derived based only on the puretone threshold average.  However, Table VI will be used in this case because it results in the higher Roman Number VII.

Moreover, there is no examiner certification that the use of speech discrimination testing was not appropriate due to factors such as language difficulties, inconsistent scores, etc.  As such, there is no basis to alternatively rate this claim under Table VIA.  See 38 C.F.R. § 4.85(c).  

The Veteran underwent an additional audiological examination in February 2013, at which time his puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
30
45
60
55
55
LEFT
60
60
70
65
75

In February 2013, the Veteran's puretone thresholds, in decibels, averaged 53.75 in his right ear and 67.5 in his left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 94 percent in his right ear and 68 percent in his left ear.  The examiner indicated that the functional effects of the Veteran's hearing loss upon his ordinary life, including ability to work, was that the Veteran has difficulty hearing and understanding conversations, "asks to repeat, especially difficult in background noise, requires increased volume to hear television and difficult to hear on the telephone." 

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear and Roman Numeral VI is derived for the left ear when intersecting the percentage of speech discrimination row with the puretone threshold average column.  A zero percent evaluation is derived from Table VII by intersecting row I with column VI.  Thus, when applying the rating criteria to the objective audiogram results, a non-compensable rating is warranted. 

The examination demonstrates an exceptional pattern of hearing impairment in the left ear as the Veteran has puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz.  As such, Roman Numeral V is derived from Table VIA for the left ear.  However, Table VII again provides the higher result of Roman Numeral VI and will therefore be applied in determining the percentage evaluation for hearing impairment.  

Additionally, the examiner qualified that the use of the speech discrimination score was appropriate for the Veteran.  Therefore, there is no basis to alternatively rate this under Table VIA for the right ear. See 38 C.F.R. § 4.85(c). 

Consequently, the June 2008 and February 2013 VA examinations resulted in findings corresponding to a non-compensable evaluation prior to May 9, 2016.  See 38 C.F.R. §§ 4.85, 4.86, DC 6100.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric finings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, VA audiometric examination findings demonstrate no basis for any increase in disability evaluation. 

The Board has considered the Veteran's statements regarding the severity of his hearing loss.  The Board acknowledges that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation.  Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the clinical findings reported on examination are more probative than the Veteran's statements as he is not shown to have the requisite education, experience, and training to determine the severity level of service-connected hearing loss as it applies to the rating schedule.  Smith v. Derwinski, 1 Vet. App. 235 (1991).  The Board finds the VA examinations described herein are more probative in establishing the specific level of hearing loss in light of the rating schedule, which is determined by objective levels of hearing acuity.  Therefore, even considering the Veteran's subjective report, and weighing the probative medical evidence, the Board finds that the preponderance of the relevant evidence remains against the claim.

In providing its findings, the Board acknowledges the Veteran's complaints regarding impact of his hearing loss on his daily activities, and the VA's obligations of resolving reasonable doubt in favor of the Veteran.  However, the Board notes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are made.  There is no doubt as to the proper evaluations to assign, and thus no doubt to resolve in favor of the claimant. Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, VII, DC 6100.  The RO and the Board are bound by applicable laws and regulations promulgated by the VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Consideration of factors wholly outside the schedular rating criteria would constitute error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In sum, the application of the rating schedule to the numeric designations assigned based on the VA audiological examination reports demonstrates that the appropriate rating for the Veteran's bilateral hearing loss disability is a non-compensable one prior to May 9, 2016.  The Veteran did not meet the criteria for a compensable rating prior to May 9, 2016. 

      B. Evaluation of bilateral hearing loss from May 9, 2016 and thereafter. 

The Veteran contends that his service-connected bilateral hearing loss disability should be rated higher than the 10 percent evaluation currently assigned to him.  However, the audiograms of record during the relevant period do not support findings that would warrant more than the assigned 10 percent rating effective May 9, 2016, under Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86.

In a February 2016 statement, the Veteran and his representative indicated that the Veteran's hearing loss disability and speech recognition had worsened since the February 2013 VA examination.  As a result, the Board remanded the case in April 2016 for a new VA examination.  The Veteran was afforded a VA examination in May 2016, at which time his puretone thresholds, in decibels were as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
35
55
65
60
60
LEFT
50
65
60
65
70

In May 2016, the Veteran's puretone thresholds averaged 60 Hertz in his right ear and 65 Hertz in his left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 94 percent in his right ear and 88 percent in his left ear.  The examiner indicated that the functional effects of the Veteran's hearing loss impacted his ordinary conditions of daily life, including the ability to work.  Specifically, the examiner reported that the Veteran expressed his inability "to hear low volume of TV, radio, and voices," and to understand speech in crowded rooms, such as restaurants or anywhere there is background noise.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral II is derived for his right ear and Roman Numeral III is derived for his left ear when intersecting the percentage of speech discrimination row with the puretone threshold average column.  A zero percent evaluation is derived from Table VII by intersecting row II and column III.  However, the May 2016 examination demonstrates an exceptional pattern of hearing impairment, as the Veteran has puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz in both ears.  From Table VIA, Roman Numeral IV is derived in his right ear and Roman Numeral V is derived in his left ear.  Table VIA affords higher Roman Numerals for both ears.  As a result, a ten percent evaluation is acquired from Table VII by intersecting row IV and column V.  

Consequently, the VA examination of May 2016 resulting in findings corresponds to a 10 percent evaluation.  See 38 C.F.R. §§ 4.85, 4.86, DC 6100.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  In this regard, VA audiometric examination findings demonstrate no basis for any increase in disability evaluation for bilateral hearing loss. 

The Board has reviewed and considered the February 2010 audiology report from the Veteran's private audiologist, Dr. P, that was submitted in February 2014.  Dr. P assessed the Veteran's hearing impairment by measuring the signal-to-noise ratio (SNR) loss along with the puretone threshold.  The SNR is a test performed for hearing while in background noise  Additionally, Dr. P obtained speech in noise function obtained with the QuickSIN and measured 20.5 in the left ear, indicating severe difficulty understanding speech in noise, and 10.5 in the right ear, indicating moderate difficulty in noise.  This criteria measures hearing acuity directly in a controlled laboratory environment.  Additionally, Dr. P concluded that the puretone air and bone conductive audiometry revealed a mild to moderate sensorineural hearing loss in the right ear and a moderate to severe sensorineural hearing loss in the left ear. 

While the February 2010 statement from the private audiologist appears to provide positive support for the Veteran's claims, the basis of her opinion is SNR measurements.  The Board does not utilize SNR measurements to evaluate the severity of a Veteran's hearing acuity.  Through VA guidelines, the rating schedules for a hearing loss disability is determined by audiometric examination conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Additionally, while the private audiologist's opinion determined the level of sensorineural hearing loss in puretone audiometry, the basis of this determination and the puretone thresholds is not articulated.  As a result, the Board finds that the results of the VA examination audiometric testing are more probative than that of the private audiologist in determining the actual degree of disability as set forth by the objective mechanical application of the rating schedule.  See Owens, 7 Vet. App. 429. 

As detailed above, the Board has considered the Veteran's statements regarding the severity of hearing loss.  The Veteran is competent to report symptoms that he perceives through his own senses.  See Layno, 6 Vet. App. at 469.  However, the Board finds the etiologies of hearing loss fall outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of severity.  See Jandreau, 492 F.3d at 1377, n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board finds the VA examinations described herein are more probative in establishing the specific level of hearing loss in light of the rating schedule, which is determined by objective levels of hearing acuity.  

In providing its findings, the Board acknowledges the Veteran's complaints regarding impact of his hearing loss on his daily activities, and the VA's obligations of resolving reasonable doubt in favor of the Veteran.  However, the Board notes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are made.  There is no doubt as to the proper evaluations to assign, and thus no doubt to resolve in favor of the claimant. Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, VII, DC 6100.  The RO and the Board are bound by applicable laws and regulations promulgated by the VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Consideration of factors wholly outside the schedular rating criteria would constitute error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Finally, there is no evidence to suggest that the Veteran's hearing has increased in severity since the last VA examination, or that the results of any of the tests were unreliable.  Accordingly, the preponderance of the evidence weighs against assigning higher ratings, either prior to May 9, 2016 or thereafter.  38 C.F.R. §§ 4.85, 4.86.  In sum, the application of the rating schedule to the numeric designations assigned based on the VA audiological examination reports demonstrate that the appropriate rating for the bilateral hearing loss disability is non-compensable prior to May 9, 2016 and 10 percent from May 9, 2016 and thereafter.  Here, the Board finds that the preponderance of evidence is against the finding that a higher rating during any relevant period is warranted.  As such, the Veteran's claim for an increased rating for both periods must be denied. 


Other Considerations

The Veteran asserts that the schedular rating does not accurately reflect the current severity of his condition and is therefore inadequate.  The Board has therefore considered whether referral for an extraschedular rating is warranted during the relevant period on appeal.  38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis. 

In certain exceptional or unusual circumstances, an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Under Secretary for Benefits or Director of Compensation and Pension Services for consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The Board will consider factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321. 

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Thun v. Peake, 22 Vet App 111, 115 (2008); see also Sowers v. McDonald, 27 Vet. App. 472, 478 (2016).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App at 115.  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The first step compares the veteran's symptoms to the rating criteria and the second step addresses the resulting effects of those symptoms.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Although these steps are interrelated, they involve "separate and distinct analyses" and "if either element is not met, then referral for extraschedular consideration is not appropriate."  Id.; Doucette v. Shulkin, 2017 WL 877340, at 5 (Vet. App. Mar. 6, 2017).  

When evaluating hearing loss, VA measures a Veteran's ability to hear certain frequencies at specific volumes and to understand speech.  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment.  Doucett, at 7.  "When a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria."  Id.  However, the rating schedule, on its face, does not contemplate effects other than difficulty hearing or understanding speech, such as dizziness, vertigo, ear pain, etc.  Id.

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected hearing loss disability.  As indicated above, the Veteran asserts that he is unable to hear low voices and understand speech in crowded rooms and areas with background noise, which affects his ability to work and earn an income because he cannot control the ambient noise in the work place.  The Veteran reports that he has difficulty communicating with his wife and hearing aids do not help because they only amplify muffled sounds.  The Veteran has also reported that he has difficulty understanding conversations in group functions and activities, as well as difficulty understanding speech in crowds and on the telephone, the radio, and the television.  

The Board recognizes that the functional effects associated with hearing loss present difficulty in the Veteran's daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating schedule, however, measures and contemplates these aspects of the Veteran's hearing loss disability.  Thus, referral for extraschedular consideration cannot be made, as the rating schedule was purposely designed to compensate for such effects of the Veteran's hearing impairment in all spheres of his daily life, including at work and at home.  See 38 C.F.R. §§ 4.1, 4.10, 4.15, 4.85 (noting speech discrimination test). 

Moreover, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86.  This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these Veterans experience."  64 Fed. Reg. 25,202 (May 11, 1999).  "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise."  Id.  This was done because "VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id.

Because the rating schedule was specifically designed to encompass hearing impairments that involve both expected and exceptional hearing impairments, the Board must conclude that the rating schedule for evaluating this Veteran's hearing impairment was specifically designed to compensate for the types of functional effects he is describing.  See 38 C.F.R. §§ 4.85, 4.86.

The Board is very sympathetic to the Veteran.  However, the Board finds that the rating schedule adequately addresses his hearing loss disability and functional loss, which includes difficulty hearing the phone, hearing conversations on the phone, hearing his wife's voice, hearing his customers, and hearing the television.  These are not unusual or exceptional symptoms; rather, they are frequently cited complaints from people with hearing problems and the cardinal signs and symptoms of hearing loss.  Hearing loss has not caused him to be hospitalized, and there is no evidence that it significantly impacted his work, beyond what is already captured in the rating schedule.  See 38 C.F.R. § 3.321(b)(1); see also 38 C.F.R. § 4.16.  To the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155... or any action of the Secretary in adopting or revising that schedule.'  38 U.S.C. § 7252(b).  That provision squarely precludes the Veterans Court from determining whether the schedule... substantively violates statutory constraints."). 

There is no suggestion or evidence raising the issue that his hearing loss combines with any of his other disabilities to produce an unusual disability picture or unique symptoms that are not being compensated.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted for hearing loss.  In sum, as the Veteran's difficulty hearing is contemplated by the schedular criteria, the first prong of the Thun test is not satisfied. Therefore, referral for extraschedular consideration is not warranted.

The Board considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, however, VA treatment records, VA examinations, and the Veteran's testimony do not indicate unemployability due to his hearing impairment.  The Board acknowledges that the Veteran has asserted that his inability to hear low voices and understand speech in crowded rooms and areas affects his performance at work, to include conducting business as a sales representative becoming difficult due to his hearing impairment.  However, there is no indication that his disability renders him unemployable, as the Veteran has maintained employment as a sales representative throughout the period of appeal with plans to retire.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's hearing loss.  Accordingly, the Board does not find that such issue of TDIU has been raised on the record by the Veteran.  38 C.F.R. § 4.14(b).


ORDER

Entitlement to a compensable rating for service-connected bilateral hearing loss prior to May 9, 2016 is denied. 

Entitlement to an increased disability rating for service-connected bilateral hearing loss in excess of 10 percent from May 9, 2016 and thereafter is denied. 



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


